Citation Nr: 1616153	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  08-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of right ankle sprain with arthritis, from April 2, 2012, forward.
 
2.  Entitlement to a disability rating in excess of 20 percent for residuals of left ankle sprain with arthritis, from April 2, 2012, forward.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2012, the Board remanded the claims for additional development. Subsequently, in July 2013, the Board denied disability ratings in excess of 10 percent prior to April 2, 2012, and awarded disability ratings of 20 percent but no greater, from April 2, 2012, forward, for the right and left ankle disabilities. 

The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2014 Order, the Court granted a May 2014 Joint Motion for Partial Remand, vacating the part of the Board's decision denying disability ratings in excess of 20 percent from April 2, 2012 for the right and left ankle disabilities and remanding these claims to the Board for further development and readjudication in compliance with the Joint Motion.

In September 2014 and February 2015, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a disability ratings in excess of 20 percent for residuals of left and right ankle sprains with arthritis, from April 2, 2012, forward.

In February 2015, the Board remanded the Veteran's claims as there are two medical opinions with opposite conclusions as to whether the Veteran has ankylosis in both ankles.  The Veteran's private physician, Dr. C. R. noted in May 2014 that past X-rays revealed degenerative or traumatic arthritis of the ankles with ankylosis.  A VA examiner in October 2014 stated the ankles did not have ankylosis.  

In the February 2015 remand, the Board directed the AOJ to obtain updated VAMC records, including a missing 2007 X-ray report, and to obtain a new VA examination determining the severity of the Veteran's ankle disabilities.  The RO was also directed to send a letter to Dr. C. R. asking for clarification of his May 2014 letter-received in September 2014.  Specifically, the doctor was to be asked which X-rays or studies indicated ankylosis.  

The AOJ has accomplished all directives in the February remand except sending a letter asking Dr. C. R. to identify the X-rays, studies, or other evidence that he used to conclude the Veteran has ankylosis of the ankles.  Therefore, the Board finds that a remand is required to obtain this missing information.  See 38 U.S.C.A. § 5103A(d).  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.   Therefore, upon remand, a letter should be sent to Dr. C. R. requesting him to identify what evidence he relied upon.  If the letter identifies evidence not already associated with the file, the AOJ should assist the Veteran in obtaining the evidence.

If a letter from Dr. C. R. is received, or any other relevant evidence, the January 2016 VA examiner should be asked to comment on the new evidence.  In addition, as to his opinions, the January 2016 VA examiner recorded that the Veteran had abnormal ankle motion and used a cane for walking.  The VA examiner also stated the Veteran has no functional loss.  The Veteran's service representative also questions how range of motion was measured.  The Veteran's service representative argues these findings are factual inconsistencies and make the report inadequate.  Accordingly, under the circumstances, the Board has determined that the VA examiner should prepare an addendum addressing these findings.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to Dr. C.R. asking for clarification of his May 2014 letter.  Specifically, the doctor is to be asked which X-rays or studies indicate ankylosis of the ankles.  If the letter is received and identifies evidence not already associated with the file, VA should assist the Veteran in obtaining the missing evidence.  

If the requested records are unavailable, the Veteran should be notified of such.

2.  Obtain all relevant VA medical records of treatment of the Veteran from January 2016 to the present.   

3.  Arrange for the examiner who conducted the January 2016 VA examination, if available, to prepare an addendum opinion.  If the examiner determines that further examination is necessary before offering an opinion, then an additional examination should be scheduled.  If the previous examiner is unavailable, the opinion should be obtained from another qualified examiner after an examination is performed.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.  The examiner is asked to:

a).  Reconcile his finding that the Veteran does not have a functional limitation in either ankle with the findings the Veteran has abnormal range of motion and uses a cane.

b).  Indicate how range of motion was measured during the last examination.

c).  If additional relevant evidence is received, the examiner is asked to address whether there are any additions or corrections to the report of the January 2016 VA examination in light of the new evidence.

4.  After the development requested is completed, readjudicate the claims for increased ratings for the ankles.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

